Exhibit Office Purchase Agreement The Seller (hereinafter referred to as Party A)：Zhonghai Trust Co., Ltd. The Buyer (hereinafter referred to as Party B)：Shaanxi Tianren Organic Food Co., Ltd. WHEREAS, I. Party A is the legal owner of the office, which is located on the 16th floor(actually the 14th floor, hereinafter referred to as “the Office”) of the National Development Bank Building, No.2, Gaoxin 1st RD, Hi-Tech Zone, Xi’an City. II. With regards to leasing the 16th floor to Party B, both Parties entered into aLEASE CONTRACT on June 23rd, 2008. Actually, from that date forward, Party B began to use the Office with a rental fee of RMB 64,168.2 yuan per month. According to Article 5 of the LEASE CONTRACT, Party B made advance payment of RMB 400,000 yuan and RMB 100,000 yuan of rental deposit to Party A. III. On April 13, 2009, Party B pre-paid a rental fee of RMB 1.2 million yuan to Party A NOW, THEREFORE, BE IT In order to clarify the rights and responsibilities, after friendly negotiation, both Parties signed this agreement as follows: 1.Transfer Price: 1)Both Parties agree that the transferring price of the office is RMB 12.07 million yuan. 2)Party A agrees that if Party B makes the Office purchasing payment within the period prescribed in the agreement, then the Office rental fee will be offset by the last office purchase payment of RMB 1.7 million yuan, namely, if Party B has made RMB 10.37 million yuan in purchase payment, with the written request of Party B, the remaining purchasing payment can be offset by the rental fee without any further payment. 2.Type of Payment: Both Parties agree that Party B will make the Office purchase payment according to the following time frame: 1)The rental fee of RMB 1.2 million yuan paid by Party B on April 13, 2009 to Party A will offset the first purchase payment of the office. 2)Party B should pay off the Office purchasing payment before August 31st, -1- 3.Office Delivery Agreement: 1)Both Parties agree that the LEASE CONTRACT will expire automatically after this agreement has been signed. 2)The risk liability of the office will transfer to Party B once the Office has transferred to Party B (Party B actually uses the 16th floor of the building since June 23rd, 2008).
